 



Exhibit 10.17

Approved by the Compensation Committee: January 24, 2005
Approved by the Board of Directors: January 25, 2005

1999 COMERICA INCORPORATED

AMENDED AND RESTATED

DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



1999 COMERICA INCORPORATED
AMENDED AND RESTATED
DEFERRED COMPENSATION PLAN

         
ARTICLE I PURPOSE AND INTENT
  I-1  
ARTICLE II DEFINITIONS
       
A. Definitions
  II-1
(1) Account Balance Plan
  II-1
(2) Account(s)
  II-1
(3) Annual Base Compensation
  II-1
(4) Beneficiary(ies)
  II-1
(5) Board
  II-1
(6) Change in Control
  II-1
(7) Code
  II-1
(8) Comerica Stock
  II-1
(9) Comerica Stock Fund
  II-1
(10) Committee
  II-2
(11) Compensation
  II-2
(12) Compensation Deferral(s)
  II-2
(13) Corporation
  II-2
(14) Deferral Period
  II-2
(15) Disabled and Disability
  II-2
(16) Eligible Employee
  II-3
(17) Employer
  II-3
(18) ERISA
  II-3
(19) Exchange Act
  II-3
(20) Incentive Award
  II-3
(21) Irrevocable Election Form
  II-4
(22) Management Incentive Plan
  II-4
(23) Participant
  II-4
(24) Performance Period
  II-4
(25) Plan
  II-4
(26) Plan Administrator(s)
  II-4
(27) Retirement
  II-4
(28) Section 16 Insider
  II-4
(29) Section 409A Performance Based Compensation
  II-4
(30) Specified Employee
  II-5
(31) Trust
  II-5
(32) Trustee
  II-5
(33) Unforeseeable Emergency
  II-5  
ARTICLE III ELECTION TO PARTICIPATE IN THE PLAN
       
A. Completion of Irrevocable Election Form
  III-1
(1) Deferrals of Ordinary Compensation
  III-1
(2) Deferrals of Performance Based Incentive Awards
  III-1

- i -

 



--------------------------------------------------------------------------------



 



         
B. Contents of Irrevocable Election Form
  III-1
C. Effect of Submitting an Irrevocable Election Form
  III-1
D. Special Rules Applicable to Irrevocable Election Forms and Deferral of
Compensation
  III-2
(1) Deferral Election to be Made Before Compensation is Earned
  III-2
(2) Irrevocability of Deferral Election
  III-2
E. Deferrals By Committee
  III-3
F. Deferred Compensation Transferred into the Plan
  III-4
G. Subsequent Elections
  III-5  
ARTICLE IV DEFERRED COMPENSATION ACCOUNTS AND INVESTMENT OF DEFERRED
COMPENSATION
       
A. Deferred Compensation Accounts
  IV-1
B. Earnings on Compensation Deferrals
  IV-1
C. Contribution of Compensation Deferrals to Trust
  IV-2
D. Insulation from Liability
  IV-2
E. Ownership of Compensation Deferrals
  IV-2
F. Special Rule Application to Certain Reallocations
  IV-3
G. Adjustment of Accounts Upon Changes In Capitalization
  IV-4  
ARTICLE V DISTRIBUTION OF COMPENSATION DEFERRALS
       
A. In General
  V-1
(1) Employment Through Deferral Period
  V-1
(2) Termination Prior to End of Deferral Period
  V-2
(3) Death of Participant Prior to End of Installment Distribution Period
  V-3
(4) Hardship Distributions
  V-3
(5) Cash Out Distributions
  V-5
(6) Change in Control
  V-5
B. Designation of Beneficiary
  V-6
(1) Beneficiary Designation Must be Filed Prior to Participant’s Death
  V-6
(2) Absence of Beneficiary
  V-6  
ARTICLE VI AMENDMENT OR TERMINATION
       
A. Amendment and Termination of Plan
  VI-1  
ARTICLE VII AUDITING OF ACCOUNTS AND STATEMENTS TO PARTICIPANTS
       
A. Auditing of Accounts
  VII-1
B. Statements to Participants
  VII-1
C. Fees and Expenses of Administration
  VII-1
D. Noncompliance
  VII-1

- ii -

 



--------------------------------------------------------------------------------



 



         
ARTICLE VIII MISCELLANEOUS PROVISIONS
       
A. Vesting of Participant Accounts
  VIII-1
B. Prohibition Against Assignment
  VIII-1
C. No Employment Contract
  VIII-1
D. Successors Bound
  VIII-1
E. Prohibition Against Loans
  VIII-2
F. Administration By Committee
  VIII-2
G. Governing Law and Rules of Construction
  VIII-2
H. Power to Interpret
  VIII-2
I. Compliance & Severability
  VIII-3
J. Claims Procedures
  VIII-3
K. Effective Date
  VIII-3

- iii -

 



--------------------------------------------------------------------------------



 



ARTICLE I

PURPOSE AND INTENT

     The 1999 Comerica Incorporated Amended and Restated Deferred Compensation
Plan (the “Plan”) enables Participants to defer receipt of all or a portion of
their Compensation to provide additional income for their subsequent retirement,
disability or termination of employment. It is the intention of the Corporation
that the Plan cover only employees who are management or highly-compensated
employees within the meaning of sections 201(2), 301(a)(3), and 401(a)(1) of
ERISA.

l-1

 



--------------------------------------------------------------------------------



 



ARTICLE II

DEFINITIONS

     A. Definitions. The following words and phrases, wherever capitalized,
shall have the following meanings respectively:

     (1) “Account Balance Plan” means any deferred compensation plan under which
Participants may elect to defer compensation into a deferred compensation
account for the benefit of that Participant.

     (2) “Account(s)” means the account established for each Participant under
Article IV(A) hereof.

     (3) “Annual Base Compensation” means all ordinary and regular compensation
earned by a Participant during a calendar year, including overtime and
commissions.

     (4) “Beneficiary(ies)” means the person(s), natural or corporate, in
whatever capacity, designated by a Participant pursuant to this Plan, or the
person otherwise deemed to constitute the Participant’s beneficiary under
Article V(B)(2) hereof.

     (5) “Board” means the Board of Directors of the Corporation.

     (6) “Change in Control” means a change in control as defined in Code
Section 409A and any interpretive authorities promulgated thereunder.

     (7) “Code” means the Internal Revenue Code of 1986, as amended.

     (8) “Comerica Stock” means shares of common stock of the Corporation, $5.00
par value.

     (9) “Comerica Stock Fund” means the deemed investment established under the
Plan pursuant to which a Participant may have requested such deemed investment

ll-1

 



--------------------------------------------------------------------------------



 



prior to January 1, 1999, of sums deferred under the Plan in units whose value
is tied to the market value of shares of Comerica Stock.

     (10) “Committee” means the Compensation Committee of the Board, or such
other committee appointed by the Board to administer the Plan.

     (11) “Compensation” means gross salary from the Employer including base
salary, incentive compensation, bonuses, overtime, commissions, any Incentive
Award and any other form of cash remuneration approved by the Committee.

     (12) “Compensation Deferral(s)” means both the amount of Compensation a
Participant has elected to defer pursuant to an Irrevocable Election Form, as
well as the amount of any Compensation deferred under another deferred
compensation plan that is transferred into the Plan pursuant to Article III(F),
and where the context requires, shall include earnings on said amounts.

     (13) “Corporation” means Comerica Incorporated, a Delaware corporation, and
any successor entity.

     (14) “Deferral Period” means the period during which a Participant elects
to defer receipt of Compensation under the Plan, which period shall end
coincident with the Participant’s Retirement.

     (15) “Disabled” or “Disability” means a Participant who is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or is by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving

II-2

 



--------------------------------------------------------------------------------



 



income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the Participant’s Employer.

     (16) “Eligible Employee” means an individual employed by an Employer who
is: (i) eligible to receive compensation under the Comerica Incorporated
Management Incentive Plan; (ii) eligible to receive compensation under an
incentive program sponsored by any business unit of the Employer, provided the
Compensation the individual expects to earn in the year his deferral election is
operative is approximately $100,000; or (iii) approved for participation by the
Committee on the basis of high earning potential and other relevant factors
consistent with the Plan.

     (17) “Employer” means Comerica Incorporated, a Delaware corporation, and
its subsidiary corporations, and any successor entity which may succeed the
Employer and its subsidiary corporations.

     (18) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

     (19) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

     (20) “Incentive Award” means a business unit incentive or an incentive
award granted to Participants pursuant to the Management Incentive Plan which
qualifies as Section 409A Performance Based Compensation and which is related to
the Corporation’s performance, including, but not limited to, three year
performance.

     (21) “Irrevocable Election Form” means the Irrevocable Election Form used
to make deferral elections under this Plan, as adopted by the Corporation, as it
may be revised from time to time.

     (22) “Management Incentive Plan” means the Amended and Restated Comerica
Incorporated Management Incentive Plan, as amended.

ll-3

 



--------------------------------------------------------------------------------



 



     (23) “Participant” means an employee whose Irrevocable Election Form has
been timely received by the Corporation pursuant to Article III(A) hereof, and
who either has a deferral election currently in effect or an Account balance
under the Plan.

     (24) “Performance Period” means, with respect to Compensation, the time
period specified by the Committee, which cannot be less than 12 months, during
which Participants can earn such Compensation.

     (25) “Plan” means the unfunded, nonqualified elective 1999 Comerica
Incorporated Amended and Restated Deferred Compensation Plan, the provisions of
which are set forth herein, as they may be amended from time to time.

     (26) “Plan Administrator(s)” means the individual(s) appointed by the
Committee to handle the day to day administration of the Plan.

     (27) “Retirement” means the later of the first date that a Participant is
entitled to receive an immediate benefit under the Comerica Incorporated
Retirement Plan, or such Participant’s separation from service as defined in
Code Section 409A and any interpretive authorities promulgated thereunder.

     (28) “Section 16 Insider” means any Participant who is designated by the
Corporation as a reporting person under Section 16 of the Exchange Act.

     (29) “Section 409A Performance Based Compensation” means any Incentive
Award which qualifies as “performance based compensation” within the meaning of
Code Section 409A, Notice 2005-1, and any other interpretive authorities
promulgated thereunder. Notwithstanding any other provision herein, no Incentive
Award will be deemed to constitute performance based compensation if the
performance conditions that serve as the basis for the Incentive Award are
substantially certain to be satisfied at the time a Participant makes an
election to defer the Incentive Award under Article III hereof.

ll-4

 



--------------------------------------------------------------------------------



 



     (30) “Specified Employee” means a key employee of the Corporation as
defined in Code Section 416(i) without regard to paragraph (5) thereof, and as
contemplated in Code Section 409A and any interpretive authorities promulgated
thereunder.

     (31) “Trust” means a rabbi trust, as may be established by the Corporation
in connection with this Plan. Such rabbi trust will be irrevocable, and will
contain certain key provisions, which the Internal Revenue Service would require
in order to conclude that contributions made thereto by an employer, to provide
for the payment of non-qualified deferred compensation benefits to employees,
will not be taxed (other than with respect to employment taxes imposed under
Code Section 3121(v)(2)) to employees at the time contributions are made, but
instead, at the time the benefits are received or otherwise made available to
the employee.

     (32) “Trustee” means the entity selected by the Corporation as trustee of
the Trust.

     (33) “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code Section 152(a)) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. This definition shall be construed
in a manner that is consistent with Code Section 409A and any interpretive
authorities promulgated thereunder.

ll-5

 



--------------------------------------------------------------------------------



 



ARTICLE III

ELECTION TO PARTICIPATE IN THE PLAN

     A. Completion of Irrevocable Election Form.

     (1) Deferrals of Annual Base Compensation. An Eligible Employee who wishes
to become a Participant in the Plan must submit a signed Irrevocable Election
Form, indicating the amount of Annual Base Compensation the Participant wishes
to defer, before the first day of the calendar year in which such Annual Base
Compensation is earned, or earlier if the Plan Administrator so determines.

     (2) Deferrals of Performance Based Incentive Awards. Notwithstanding the
preceding subparagraph, any Eligible Employee who wishes to defer an Incentive
Award must submit a signed Irrevocable Election Form no later than six months
prior to the end of the applicable Performance Period, or earlier if the Plan
Administrator so requires.

     The participant will be deemed to have made an election under this Plan on
the date that the Corporation receives the Irrevocable Election Form. An
Eligible Employee must timely file an Irrevocable Election Form with respect to
each year’s Compensation and each Performance Period’s Incentive Award that he
or she wishes to defer.

     B. Contents of Irrevocable Election Form. Each Irrevocable Election Form
shall: (i) designate the amount of Compensation to be deferred in whole
percentages or in whole dollars; (ii) request that the Employer defer payment of
Compensation to the Participant until the year the Participant reaches
Retirement; (iii) state how the Participant wishes to receive payment of the
Compensation Deferrals at Retirement; and (iv) contain other provisions the
Committee deems appropriate.

     C. Effect of Submitting an Irrevocable Election Form. Upon Participant’s
submission of his or her Irrevocable Election Form, the Participant shall be
(i) bound by the provisions of the Plan and by the provisions of any agreement
governing the Trust; (ii) bound by the provisions of the Irrevocable Election
Form; and (iii) deemed to have

lll-1

 



--------------------------------------------------------------------------------



 



assumed the risks of deferral, including, without limitation, the risk of poor
investment performance and the risk that the Corporation may become insolvent.

     D. Special Rules Applicable to Irrevocable Election Forms and Deferral of
Compensation.

     (1) Deferral Election to be Made Before Compensation is Earned.
Compensation may only be deferred to the extent that it has not yet been earned
by a Participant. An election to defer Annual Base Compensation must be received
by the Corporation before the first day of the calendar year in which the
Compensation is earned, however, with respect to an Incentive Award, the
election to defer must be received by the Corporation no later than six months
prior to the end of the applicable Performance Period. Notwithstanding the
preceding sentence, an Irrevocable Election Form received by the Corporation
within thirty (30) days of the date an individual first becomes eligible to
participate in the Plan may defer Compensation for such calendar year to the
extent it has not yet been earned. Notwithstanding anything in this Article III
to the contrary, the Committee, in its sole discretion, may impose limitations
on the percentage or dollar amount of any Participant election to defer
Compensation and may impose rules prohibiting the deferral of less than 100% of
any award under any incentive compensation plan of the Employer that permits
deferral of awards thereunder.

     (2) Irrevocability of Deferral Election. Except as provided in Articles
III(G) and V(A)(4) below, the provisions of the Irrevocable Election Form
relating to a Participant’s election to defer Compensation and the Participant’s
selection of the time and manner of payment of the Compensation Deferrals shall
be irrevocable.

     E. Deferrals By Committee. At its discretion, the Committee may defer any
portion of Compensation payable to a Participant pursuant to a notice to the
Participant provided such notification is given before the first day of the
calendar year in which the

lll-2

 



--------------------------------------------------------------------------------



 



Annual Base Compensation will be earned; however, with respect to an Incentive
Award, the Committee must give such notice no later than six months prior to the
end of the applicable Performance Period. Notwithstanding the preceding
sentence, such a deferral election by the Committee will be permitted only if
the Committee’s election does not cause any portion of the Plan to violate Code
§ 409A or any of the interpretive authorities promulgated thereunder. The notice
must (1) include the amount of Compensation to be deferred in whole percentages
or whole dollars, (2) designate that such deferral will not become payable until
the Participant’s Retirement, and (3) state whether the Participant shall
receive such distribution in a lump sum or installments. Any Compensation
deferred under the Plan by the Committee shall be deemed invested in the
investment option under the Plan which most closely approximates a money market
fund pending the Employer’s receipt of an investment request from the Eligible
Employee. It shall be the Eligible Employee’s obligation to submit an investment
request to the Employer if any Compensation deferred by the Committee is to be
invested in any fund other than a money market fund. Notwithstanding anything to
the contrary, no Compensation, other than Compensation placed in the Account
prior to January 1, 1999, shall be invested in or reallocated to Comerica Stock.

     Upon the death of the Participant on behalf of whom the Compensation is
deferred, unless the Participant has delivered a beneficiary designation form to
the Corporation with respect to the sums deferred by the Committee, the balance
will be distributed to the Beneficiary(ies) listed on the most recent
beneficiary designation form delivered to the Corporation with respect to any
other Compensation deferred by the Participant under the Plan. If the
Participant has not submitted a beneficiary designation form with respect to

lll-3

 



--------------------------------------------------------------------------------



 



such other deferrals, the Compensation deferred by the Committee and any
earnings thereon shall be payable in cash to the Participant’s estate upon his
or her death.

     F. Deferred Compensation Transferred into the Plan.

     (1) At the discretion of the Committee, a Participant may be permitted to
transfer previously deferred compensation into the Plan, so long as such amounts
were deferred pursuant to the terms of a nonqualified deferred compensation plan
of the Corporation and/or its subsidiary corporations. Further, such transfer
will only be permitted if the Committee determines (1) that the transfer will
meet the applicable requirements of the Plan, and will not adversely affect the
Plan’s status as an “unfunded” Plan for income tax purposes and for purposes of
Title I of ERISA; and (2) the Participant has had no right, in conjunction with
said transfer, to receive such deferred compensation in cash. Compensation
Deferrals that are transferred into the Plan will be allocated to a book reserve
account on behalf of the Participant and, unless otherwise stated, will be
subject to all of the terms and conditions of the Plan for Compensation
Deferrals, including, but not limited to the provisions of Article IV.

     (2) Amounts transferred from the Imperial Bancorp Deferred Compensation
Plan effective November 30, 2001, were accepted into this Plan pursuant to
Resolutions of the Compensation Committee of the Board of Directors of Comerica,
signed January 21, 2002. If any Participant, prior to November 30, 2001, had
elected to receive a “Short-Term Payout” from such plan pursuant to its
Article 4, Section 4.1, such election shall be honored. “Short-Term Payouts” are
not permitted under any other circumstances.

     G. Subsequent Elections. If a Participant wishes to extend a deferral
period to a later date, or make a change in the method of payment with respect
to Compensation

lll-4

 



--------------------------------------------------------------------------------



 



deferred after December 31, 2004, he or she may do so provided that such a
subsequent deferral election (1) may not be made less than 12 months prior to
the date of such Participant’s first scheduled payment; and (2) will extend the
deferral period for a minimum of 5 years from the date that each such payment
would have otherwise have been made to such Participant (except in the case of
death, Disability or an Unforeseeable Emergency). Furthermore, a Participant may
extend a deferral period to a later date, or make a change in the method of
payment with respect to Compensation deferred prior December 31, 2004, only to
the extent allowed by Code Section 409A and any interpretive authorities
promulgated thereunder.

lll-5

 



--------------------------------------------------------------------------------



 



ARTICLE IV

DEFERRED COMPENSATION ACCOUNTS

AND INVESTMENT OF DEFERRED COMPENSATION

     A. Deferred Compensation Accounts. The Plan Administrator shall establish a
book reserve account in the name of each Participant. As soon as is
administratively feasible following the date Compensation subject to a
Participant’s deferral election would otherwise be paid to the Participant, the
Plan Administrator shall credit the Compensation being deferred to the
Participant’s Account. From time to time, at intervals to be determined by the
Committee, each Participant’s Account shall be credited with earnings or charged
with losses resulting from the deemed investment of the Compensation Deferrals
credited to the Account as though the Compensation Deferrals had been
hypothetically invested in the investments selected by the Participant as
provided below, and shall be charged with any distributions, any federal and
state income tax withholdings, any social security tax as may be required by law
and by any further amounts, including administrative fees and expenses, the
Employer is either required to withhold or determines are appropriate charges to
such Participant’s Account.

     B. Earnings on Compensation Deferrals. At the time a Participant submits an
Irrevocable Election Form, and from time to time thereafter at intervals to be
determined by the Committee, each Participant shall select, in a form approved
by and in accordance with procedures established by the Committee, how the
Participant chooses the balance (and any earnings and dividends credited
thereon) to be deemed to be invested among investment options (which shall not
include Comerica Stock) to be made available by the Committee for record-keeping
purposes. In lieu of making investment options available to

IV-1

 



--------------------------------------------------------------------------------



 



Participants, the Corporation may credit deferred sums with a reasonable rate of
interest to reflect the time value of money.

     The Corporation shall be under no obligation to acquire any of the
investments selected by any Participant, and any investments actually made by
the Corporation with Compensation Deferrals will be acquired solely in the name
of the Corporation, and will remain the sole property of the Corporation, except
to the extent held in a Trust.

     C. Contribution of Compensation Deferrals to Trust. In the sole discretion
of the Corporation, all or any portion of the Compensation Deferrals credited to
any Participant’s Account may be contributed to a Trust established by the
Corporation in connection with the Plan. No Participant or Beneficiary shall
have the right to direct or require that the Corporation contribute the
Participant’s Compensation Deferrals to the Trust. Any Compensation Deferrals so
contributed shall be held, invested and administered to provide benefits under
the Plan except as otherwise required in the agreement governing the Trust.

     D. Insulation from Liability. No member of the Committee or officer,
employee or director of any Employer shall be liable to any person for any
action taken or omitted in connection with the administration of this Plan or
Trust unless attributable to such individual’s own fraud or willful misconduct.

     E. Ownership of Compensation Deferrals. Title to and beneficial ownership
of any assets, of whatever nature, which may be allocated by the Corporation to
any Account in the name of any Participant shall at all times remain with the
Corporation, and no Participant or Beneficiary shall have any property interest
whatsoever in any specific assets of the Corporation by reason of the
establishment of the Plan nor shall the rights of any

IV-2

 



--------------------------------------------------------------------------------



 



Participant or Beneficiary to payments under the Plan be increased by reason of
the Corporation’s contribution of Compensation Deferrals to the Trust. The
rights of each Participant and Beneficiary hereunder shall be limited to
enforcing the unfunded, unsecured promise of the Participant’s Employer to pay
benefits under the Plan, and the status of any Participant or Beneficiary shall
be that of an unsecured general creditor of the Corporation. Participants and
Beneficiaries shall not be deemed to be parties to any trust agreement the
Corporation enters into with the Trustee.

     F. Special Rule Applicable To Certain Reallocations.

     (1) Notwithstanding the foregoing, effective January 1, 1999, a Participant
may not direct a reallocation out of any investment fund into the Comerica Stock
Fund. A Participant may however, reallocate out of the Comerica Stock Fund into
any other investment fund (which shall not include the Comerica Stock Fund),
except as provided in subsection (2) of this section.

     (2) A Section 16 Insider may not direct a reallocation out of the Comerica
Stock Fund into any other investment funds if, within the previous six months,
he or she (or any other person whose transactions are attributed to the
Section 16 Insider under Section 16 of the Exchange Act) either (i) acquired
shares of Comerica Stock in the open market or pursuant to a private
transaction, or (ii) made an election under the Plan (or under any other plan
sponsored by the Corporation) that resulted in an acquisition of equity
securities of the Corporation within the meaning of that term under Section 16
of the Exchange Act.

     To the extent consistent with rules under Section 16 of the Exchange Act,
the foregoing prohibitions shall not be applicable if the reallocation is in
connection with the Section 16 Insider’s death, Disability, Retirement or
termination of employment.

IV-3

 



--------------------------------------------------------------------------------



 



     Notwithstanding any other provision of the Plan, effective January 1, 1999,
except in the circumstances of death, Disability, Retirement or other
termination of employment, a Section 16 Insider shall not be permitted to
receive a cash distribution from the Plan which is funded to any extent by a
disposition of his or her interest.

     G. Adjustment of Accounts Upon Changes In Capitalization. With respect to
Accounts that are deemed to be invested in whole or in part in the Comerica
Stock Fund, in the event the number of outstanding shares of Comerica Stock
changes as a result of any stock split, stock dividend, recapitalization,
merger, consolidation, reorganization, combination, or exchange of shares,
split-up, split-off, spin-off, liquidation or other similar change in
capitalization, or any distribution made to common stockholders other than cash
dividends, the number or kind of shares of Comerica Stock in which such Accounts
are deemed to be invested shall be automatically adjusted, and the Committee
shall be authorized to make such other equitable adjustment of any Account, so
that the value of the Account shall not be decreased by reason of the occurrence
of such event. Any such adjustment shall be conclusive and binding.

IV-4

 



--------------------------------------------------------------------------------



 



ARTICLE V

DISTRIBUTION OF COMPENSATION DEFERRALS

     A. In General. The benefits payable hereunder as deferred compensation
shall be paid to the Participant or to the Participant’s Beneficiary as follows:

     (1) Employment Through Deferral Period. If the Participant’s employment
with Employer continues until the last day of the Deferral Period, the
Corporation shall, as soon as administratively feasible following the end of the
Deferral Period, distribute, or commence to distribute, the balance of the
Account in the name of the Participant, in cash, in any manner described below
which is selected by the Participant in the Participant’s Irrevocable Election
Form: (i) a lump sum; (ii) five (5) annual installments; (iii) ten (10) annual
installments; or (iv) fifteen (15) annual installments, however, in the case of
a Specified Employee, distributions may not be made until at least six months
after the date of such Specified Employee’s Retirement (or, if earlier, the date
of death of the Specified Employee) to the extent that it complies with Code
Section 409A and any interpretive authorities promulgated thereunder.
Notwithstanding the preceding sentence, with respect to any and all Compensation
transferred into the Plan from the Imperial Entertainment Group Equity
Appreciation Rights Program, and earnings thereon, if the Participant’s
employment with Employer continues until the last day of the Deferral Period,
the Corporation shall, as soon as administratively feasible following the end of
the Deferral Period, distribute said transferred amounts in a lump sum only.

     For purposes of determining the amount of annual installments, X shall
equal the number of years over which benefits will be paid as elected by the
Participant. The Corporation shall pay to the Participant or to the
Participant’s Beneficiary an amount equal

V-1

 



--------------------------------------------------------------------------------



 



to 1/X of the fair market value of the Account in the Participant’s name, such
value to be based on the closing price of the corresponding investment fund on
the exchange on which such fund is listed or the market on which such fund is
traded, on the trading day prior to the distribution of the installment payment.
On approximately the same date of the following year, the Corporation shall pay
to the Participant or to the Participant’s Beneficiary an amount equal to 1/X-1
of the fair market value of such Account, such value to be determined as stated
in the preceding sentence. On approximately the same date of the following year,
the Corporation shall pay to the Participant or to the Participant’s Beneficiary
an amount equal to 1/X-2 of the fair market value of such Account (as determined
above), and similar payments shall continue to be made on approximately the same
date of each succeeding year until a total of X annual payments have been made.

     (2) Termination Prior to End of Deferral Period. If the Participant’s
employment with the Employer terminates prior to the last day of the Deferral
Period (unless such termination is due to the Participant’s Disability), then
notwithstanding the manner of distribution selected by the Participant in the
Participant’s Irrevocable Election Form, the Corporation shall distribute (or
direct the Trustee to distribute) in a lump sum payment, an amount equal to the
fair market value of the Account in the name of the Participant, such value to
be determined as of the earliest convenient date, as determined by the
Committee, which occurs subsequent to the date the Participant’s employment
terminates, provided such date is within 30 days from the Participant’s
termination. Notwithstanding the preceding sentence, in the case of a Specified
Employee, distributions may not be made until at least six months after the date
of such Specified Employee’s termination (or, if earlier, the date of death of
such Specified Employee). Notwithstanding the acceleration

V-2

 



--------------------------------------------------------------------------------



 



of payment as described in this subparagraph V(A)(2), such acceleration will
only be permitted to the extent that it complies with Code Section 409A and any
interpretive authorities promulgated thereunder.

     If the Participant’s employment with the Employer terminates prior to the
last day of the Deferral Period because the Participant has become Disabled, the
Participant’s Account shall be distributed, or commence to be distributed, as
soon as administratively feasible following his or her termination date, in such
manner specified in the Participant’s Irrevocable Election Form.

     (3) Death of Participant Prior to End of Installment Distribution Period.
If the Participant dies before a distribution of all of the Participant’s
Account is made, then the remaining balance of the Participant’s Account shall
be distributed in a lump sum payment in an amount equal to the fair market value
of the Account as of the earliest convenient date as determined by the Committee
which occurs subsequent to the date of the Participant’s death, provided such
date is within 30 days of the Participant’s death. Notwithstanding the
acceleration of payment as described in this subparagraph V(A)(3), such
acceleration will only be permitted to the extent that it complies with Code
Section 409A and any interpretive authorities promulgated thereunder.

     (4) Hardship Distributions. In the event of an Unforeseeable Emergency
involving a Participant, the Committee may, in its sole discretion:

     (a) make a single distribution to the Participant from the Participant’s
Account not to exceed the amount sufficient to cover the emergency, plus amounts
necessary to pay the taxes anticipated as a result of the distribution. The
amount distributed must take into account the extent to which the hardship is or
may be relieved through reimbursement or

V-3

 



--------------------------------------------------------------------------------



 



compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship); and/or

     (b) permit the Participant to cancel a future deferral election and to
instead receive, at the otherwise scheduled payment date, such portion of the
amount that is subject to the deferral election, but only in an amount as shall
be necessary in the judgment of the Committee to alleviate the financial
hardship occasioned by the Unforeseeable Emergency. Notwithstanding the
cancellation of future deferral elections as described in this subparagraph
V(A)(4)(b), such cancellation will only be permitted to the extent that it
complies with Code Section 409A and any interpretive authorities promulgated
thereunder.

     Any Participant desiring a distribution or seeking to cancel a deferral on
account of an Unforeseeable Emergency shall submit to the Committee a written
request which sets forth in reasonable detail the Unforeseeable Emergency which
would cause the Participant severe financial hardship, and the amount of cash
which the Participant believes to be necessary to alleviate the financial
hardship. In determining whether to grant either such request, the Committee
shall apply the standards of Code Section 409A and any interpretive authorities
promulgated thereunder. Any Participant who receives a hardship distribution or
who is permitted to cancel a deferral election shall not again be eligible to
submit a deferral election until the next enrollment period after the calendar
year in which a hardship distribution or a cancellation is permitted, assuming
the foregoing provision complies with Code Section 409A and any interpretive
authorities promulgated thereunder.

     If a Participant receives a hardship distribution under this
Article V(A)(4) and/or under the Comerica Incorporated Preferred Savings Plan,
the Participant’s deferral election

V-4

 



--------------------------------------------------------------------------------



 



hereunder shall be automatically canceled to the extent it would defer the
Participant’s receipt of any Incentive Award earned during the twelve-month
period following the date of the Participant’s receipt of such hardship
distribution. Any Participant whose deferral election is automatically canceled
in accordance with the provisions hereof shall not again be eligible to submit a
deferral election until the next enrollment period after the calendar year in
which the Participant receives a hardship distribution. Notwithstanding a
Participant’s receipt of a hardship distribution or the cancellation of future
deferral elections as described in this subparagraph V(A)(4)(b), such receipt or
cancellation will only be permitted to the extent that it complies with Code
Section 409A and any interpretive authorities promulgated thereunder.

     (5) Cash Out Distributions. If, at the time an installment distribution of
a Participant’s Account is scheduled to commence, the fair market value of such
Account does not exceed $5,000, then notwithstanding an election by the
Participant to receive distribution of such Account in installments, the balance
of such Account shall be distributed to the Participant in a lump sum
distribution on or about the date the first installment is scheduled to be made.
For amounts payable after January 1, 2005, the acceleration of payment as
described in this paragraph Article V(A)(5), will not be permitted except as
provided under Code Section 409A and any interpretive authorities promulgated
thereunder.

     (6) Change in Control. Upon the occurrence of a Change in Control, the
remaining balance of a Specified Employee’s Account, shall be distributed to the
Specified Employee, in a lump sum, as soon as is administratively feasible
following the date of such Specified Employee’s termination after a Change in
Control; however, a distribution upon a

V-5

 



--------------------------------------------------------------------------------



 



Change in Control will not occur if the Specified Employee remains employed with
the surviving entity 60 days after the date of the Change in Control.
Notwithstanding the acceleration of payment as described in this subparagraph
V(A)(6), such acceleration will only be permitted to the extent that it complies
with Code Section 409A and any interpretive authorities promulgated thereunder.
Notwithstanding anything to the contrary in this subparagraph V(A)(6), the
acceleration following a Change in Control provided for herein only applies to
Compensation deferred after December 31, 2004.

     B. Designation of Beneficiary. A Participant shall deliver to the
Corporation a written designation of Beneficiary(ies) under the Plan, which
designation may be amended or revoked from time to time, without notice to, or
consent of, any previously designated Beneficiary.

     (1) Beneficiary Designation Must be Filed Prior to Participant’s Death. No
designation of Beneficiary, and no amendment or revocation thereof, shall become
effective if delivered to the Corporation after such Participant’s death, unless
the Committee shall determine such designation, amendment or revocation to be
valid.

     (2) Absence of Beneficiary. In the absence of an effective designation of
Beneficiary, or if no Beneficiary designated shall survive the Participant, then
the balance of the Account in the name of the Participant shall be paid to the
Participant’s estate.

V-6

 



--------------------------------------------------------------------------------



 



ARTICLE VI

AMENDMENT OR TERMINATION

     A. Amendment and Termination of Plan. This Plan may be amended or
terminated at any time in the sole discretion of the Committee by a written
instrument executed by the Committee to the extent that such termination or
amendment complies with applicable laws including Code Section 409A and any
interpretive authorities promulgated thereunder. No such amendment shall affect
the time of payment of any Compensation earned prior to the time of such
amendment or termination except as the Committee may determine to be necessary
to carry out the purpose of the Plan.

     Written notice of any such amendment or termination shall be given to each
Participant. Upon termination of the Plan, the Corporation shall distribute to
each Participant or Beneficiary, or direct that the Trustee so distribute, the
amounts which would have been distributed to such Participant or Beneficiary
under the Plan had the Participant’s employment with an Employer terminated at
the time of termination of the Plan. In addition, no such amendment shall make
the Trust revocable.

VI-1

 



--------------------------------------------------------------------------------



 



ARTICLE VII

AUDITING OF ACCOUNTS AND STATEMENTS
TO PARTICIPANTS

     A. Auditing of Accounts. The Plan shall be audited from time to time as
directed by the Committee by auditors selected by the Committee.

     B. Statements to Participants. Statements will be provided to Participants
under the Plan on at least an annual basis.

     C. Fees and Expenses of Administration. Fees of the Trustee and expenses of
administration of the Plan shall be deducted from Accounts.

     D. Noncompliance. Compensation deferred for a Participant under any Account
Balance Plan for the taxable year and all preceding years in which any such
Account Balance Plan, with respect to that Participant, fails to meet the
requirements, or fails to be operated in accordance with applicable laws, is
includible in gross income for the taxable year it was earned to the extent it
is not subject to a “substantial risk of forfeiture.” The income tax will be
calculated from the time a participant first became eligible in a defective
plan, or from the time the plan failed to comply, adding a late fee using the
appropriate late income tax payment interest factor, plus 1%. A 20% excise tax
will also be assessed. The Corporation intends to operate the Plan in accordance
with all applicable laws, but in the event that any Account Balance Plan fails
to meet the requirements or fails to be operated in accordance with applicable
laws, the Corporation will not be responsible for any assessment of income tax,
late fee, and/or excise tax. Such amounts will be the responsibility of each
affected Plan Participant and shall be deducted from each Participant’s Account.

VII-1

 



--------------------------------------------------------------------------------



 



ARTICLE VIII

MISCELLANEOUS PROVISIONS

     A. Vesting of Participant Accounts. Each Participant shall be fully vested
in his or her Account, which includes Compensation Deferrals transferred into
the Plan from the Imperial Entertainment Group Equity Appreciation Rights
Program, notwithstanding the vesting schedule set forth in the Imperial
Entertainment Group Equity Appreciation Rights Program.

     B. Prohibition Against Assignment. Benefits payable to Participants and
their Beneficiaries under the Plan may not be anticipated, assigned (either at
law or in equity), alienated, sold, transferred, pledged or encumbered in any
manner, nor may they be subjected to attachment, garnishment, levy, execution or
other legal or equitable process for the debts, contracts, liabilities,
engagements or acts of any Participant or Beneficiary. It will not, however, be
deemed a violation of this Article VIII(B) to follow a Domestic Relations Order
pursuant to procedures established by the Committee.

     C. No Employment Contract. Nothing in the Plan is intended to be construed,
or shall be construed, as constituting an employment contract between the
Employer and any Participant nor shall any Plan provision affect the Employer’s
right to discharge any Participant for any reason or for no reason.

     D. Successors Bound. The contractual agreement between the Corporation and
each Participant resulting from the execution of an Irrevocable Election Form
shall be binding upon and inure to the benefit of the Corporation, its
successors and assigns, and to the Participant and to the Participant’s heirs,
executors, administrators and other legal representatives.

VIII-1

 



--------------------------------------------------------------------------------



 



     E. Prohibition Against Loans. The Participant may not borrow any
Compensation Deferrals from the Corporation nor utilize his or her Account as
security for any loan from the Employer.

     F. Administration By Committee. Responsibility for administration of the
Plan shall be vested in the Committee. To the extent permitted by law, the
Committee may delegate any authority it possesses to the Plan Administrator(s).
This includes the power and authority to comply with the withholding and
reporting requirements of Code Section 409A and Regulations promulgated
thereunder. To the extent the Committee has delegated authority concerning a
matter to the Plan Administrator(s), any reference in the Plan to the
“Committee” insofar as it pertains to such matter, shall refer likewise to the
Plan Administrator(s).

     G. Governing Law and Rules of Construction. This Plan shall be governed in
all respects, whether as to construction, validity or otherwise, by applicable
federal law and, to the extent that federal law is inapplicable, by the laws of
the State of Michigan and also in accordance with Code Section 409A and any
interpretive authorities promulgated thereunder. It is the intention of the
Corporation that the Plan established hereunder be “unfunded” for income tax
purposes and for purposes of Title I of ERISA, and the provisions hereof shall
be construed in a manner to carry out that intention.

     H. Power to Interpret. This Plan shall be interpreted and effectuated to
comply with the applicable requirements of ERISA, the Code and other applicable
tax law principles; and all such applicable requirements are hereby incorporated
herein byreference. Subject to the above, the Committee shall have power to
construe and interpret this Plan, including but not limited to all provisions of
this Plan relating to eligibility for

VIII-2

 



--------------------------------------------------------------------------------



 



benefits and the amount, manner and time of payment of benefits, any such
construction and interpretation by the Committee and any action taken thereon in
good faith by the Plan Administrator(s) to be final and conclusive upon any
affected party. The Committee shall also have power to correct any defect,
supply any omission, or reconcile any inconsistency in such manner and to such
extent as the Committee shall deem proper to carry out and put into effect this
Plan; and any construction made or other action taken by the Committee pursuant
to this Article VIII(H) shall be binding upon such other party and may be relied
upon by such other party.

     I. Compliance & Severability. It is the Corporation’s intent to comply with
all applicable tax and other laws, including Code Section 409A and any
interpretive authorities promulgated thereunder, so that all rights under the
Plan will be limited as necessary in the judgment of the Committee to conform
therewith. Therefore, consistent with the effectuation of the purposes hereof,
each provision of this Plan shall be treated as severable, to the end that, if
any one or more provisions shall be adjudged or declared illegal, invalid or
unenforceable, this Plan shall be interpreted, and shall remain in full force
and effect, as though such provision or provisions had never been contained
herein.

     J. Claims Procedures. Any claim for benefits under the Plan, must be made
pursuant to ERISA claims procedures, a copy of which is available upon request.

     K. Effective Date. The effective date of this amendment and restatement
shall be January 1, 2005, except as otherwise expressly stated herein.

VIII-3

 